Dismissed and Memorandum Opinion filed June 3, 2004








Dismissed and Memorandum Opinion filed June 3, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00209-CV
____________
 
SPYRO C. CONTOGOURIS,
Appellant
 
V.
 
THE BUZBEE LAW FIRM, P.C. f/k/a THE
LAW OFFICES OF ANTHONY G. BUZBEE, P.C., Appellee
 

 
On Appeal from the
122nd District Court
Galveston County,
Texas
Trial Court Cause
No. 03CV1470 
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed February 10, 2004.
On May 28, 2004, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 3, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.